BERDON, J.,
dissenting. Let me first state what this case is not about. The conduct of the respondent, Judge Harold H. Dean, as specifically found by the judicial review council (review council), “did not affect his judicial duties or responsibilities” in any way. Indeed, there is no claim by the review council that Judge Dean ever did anything illegal or immoral during the time period investigated by the review council or at any time during his many years on the bench. What he did do in attempting to resolve his substantial financial problems, which resulted from real estate development ventures that he invested in during the 1980s, was the subject of a great deal of media coverage in which he was severely criticized. The media criticism resulted after the trial court determined that Judge Dean’s wages were exempt from garnishment, as were the wages of all public officials, for public policy reasons, based upon *210a decision of this court.1 Our judicial process, however, is not driven by the editorial pages of the newspapers. Rather, Judge Dean is entitled to due process of law like any other citizen.
As the majority recognizes at the beginning of its opinion, our standard of review of the findings and legal conclusions of the review council with respect to its determination that Judge Dean violated one or more of the canons of the Code of Judicial Conduct (code), and of its decision as to the appropriate sanction, is not deferential. In re Flanagan, 240 Conn. 157, 165, 690 A.2d 865, cert. denied, 522 U.S. 865, 118 S. Ct. 172, 139 L. Ed. 2d 114 (1997). The standard of review places upon us a “nondelegable responsibility, [on] appeal, to undertake a scrupulous and searching examination of the record to ascertain whether there was substantial evidence to support the council’s factual findings. . . . In re Zoarski, 227 Conn. 784, 789-90, 632 A.2d 114 (1993); Council on Probate Judicial Conduct re: James H. Kinsella, 193 Conn. 180, 192, 476 A.2d 1041 (1984). As to the review council’s ultimate legal conclusion that the facts found support a finding of a violation of one or more of the canons of the [code] . . . our review *211[is] de novo.” (Internal quotation marks omitted.) In re Flanagan, supra, 165. Although the majority, at the outset, acknowledges this constitutionally mandated standard of review, it somehow loses sight of it in its analysis, as I shall point out in this dissent.
It is helpful to start with the undisputed facts. Judge Dean has been a prominent and highly respected member of the judiciary for more than twenty-nine years and is presently the senior jurist on the Superior Court. During the 1980s, Judge Dean was invited to participate financially in a series of real estate developments by an acquaintance, Michael Piazza, who operated as the principal operating person for the ventures. Judge Dean’s role was solely as an investor, and involved his signing, along with Piazza and, in some instances, a third investor, promissory notes that were given to the banks that financed the real estate ventures. In all, Judge Dean signed notes in excess of $1 million, for which his liability was both joint and several. In 1986, the adoption of a revised federal tax code effected important changes with respect to real estate investment, precipitating a significant depression in the real estate market. The four banks that provided the major source of financing for the real estate ventures in which Judge Dean had invested — Mechanics and Farmers, BankMart, Norwalk Savings Bank and Fairfield First— all failed. The real estate ventures also failed. In addition, in 1991, Piazza was forced into involuntary bankruptcy and, subsequently, his obligations on the promissory notes signed by himself, Judge Dean, and, in some cases, the third investor, were discharged. Consequently, Judge Dean became solely liable for the full amount of the notes that he and Piazza had signed as original obligors.
Following Piazza’s discharge in bankruptcy, Judge Dean attempted to effectuate a settlement with all of his creditors regarding the notes, but was unsuccessful. *212Subsequently, the banks began to file actions against Judge Dean on the notes, and Judge Dean, having no defenses to the notes, allowed default judgments to enter against him. He contacted his attorney, Richard D. Zeisler, regarding filing for bankruptcy, although he was hesitant to do so, because he still believed that there was a possibility that he could resolve his financial obligations with his creditors without resorting to bankruptcy, and he was concerned about the stigma attached to persons who file for bankruptcy. In the meantime, the assets of BankMart, the original holder of the note at issue in this case, were taken over by the Federal Deposit Insurance Corporation (FDIC). DAP Financial Management Company (DAP Financial) purchased from the FDIC the note on which Judge Dean was hable, receiving an assignment of BankMart’s right to collect on it.2 In 1994, DAP Financial filed an action against Judge Dean on the note, and obtained a default judgment of $129,500 against him. At the time the default judgment entered, a periodic payment order of $15 per week was also ordered. Although not required to do so, Judge Dean sent DAP Financial a check for $780, an amount equivalent to the entire first year of payments in advance.
Shortly after DAP Financial received that payment from Judge Dean, it filed a motion seeking an increase in the amount of the periodic payment order. In August, 1996, the trial court, after a hearing, ordered an increase in the weekly payment from $15 to $250. Judge Dean made no further payments toward the periodic order at that time because: (1) he was anxious to bring about a final resolution to his financial problems in their *213entirety and was concerned about paying substantial amounts to only one of his creditors toward only one of his debts; and (2) he was advised by his attorney that he was not required to do so because the payment order had no coercive consequences. He again contacted his attorney in contemplation of filing for bankruptcy. Before a decision was made with regard to bankruptcy, however, DAP Financial, in October, 1996, filed a motion seeking to have Judge Dean’s wages garnished in the amount of $700 per week. The trial court, based upon an earlier decision of this court, held that Judge Dean’s wages were exempt from garnishment.3 Immediately thereafter, articles began to appear in the press that were highly inflammatory and prejudicial to Judge Dean, leading to the impression that there had been serious impropriety on his part. As a result of the adverse publicity, Judge Dean commenced making the $250 per week payments and continued to make such payments until he filed for bankruptcy. Subsequently, and also as a consequence of the publicity, the review council, upon its own motion, initiated these proceedings against Judge Dean. The creditor, DAP Financial, never filed a complaint with the review council against Judge Dean. Eventually, the review council determined that, in all, after allowing for the credit of the $780 initially paid by Judge Dean, the total number of weekly payments missed by Judge Dean was seven.
Although Judge Dean, at one time, may have had substantial assets, most of those assets were lost or sold at a loss as a result of his ill-fated investments even prior to the time that his coinvestor, Piazza, was discharged in bankruptcy. There is no claim by any of Judge Dean’s creditors that he is capable of ever paying his substantial debts. Furthermore, there is no allegation in this case that Judge Dean was anything but a *214prudent investor with respect to the real estate development ventures, or that his debt arose as a result of anything but pure misfortune. Canon 5 (c) (2) of the code specifically provides that “a judge may hold and manage investments, including real estate, and engage in other remunerative activity including the operation of a business.” Finally, there is no allegation in this case that Judge Dean intended to do anything but resolve his financial problems in a legal and morally acceptable manner.
The review council recognized that neither Judge Dean’s decision to invest in the real estate development ventures, nor his status as a defendant in the civil action against him for damages as a result of the failure to pay a promissory note executed in connection with that venture, nor his failure to pay the civil judgment entered by the court against him based on that promissory note, nor his eventual petition for relief from indebtedness under federal bankruptcy laws, constituted a violation of the code. Rather, the conduct that the review council found violated canons 1 and 2 (a) of the code was the failure to pay, for a period of approximately seven weeks, an instalment payment order made pursuant to General Statutes § 52-356d. For the following reasons, I disagree that such conduct constitutes a violation of the code so as to subject Judge Dean to public censure.
First, the comprehensive statutory scheme governing postjudgment collection procedures; c. 906, General Statutes §§ 52-350a through 52-400f; does not intend that instalment payment orders made pursuant to § 52-356d be coercive in nature. Rather, instalment payment orders are specifically designated by the statute as non-coercive orders. Section 52-356d (d) provides: “An instalment payment order shall not be enforced by contempt proceedings, but on the judgment debtor’s default on payments thereon, the judgment creditor may apply for a wage execution pursuant to section 52-361a.” In *215other words, the only consequence for failure to abide by such an order is the possible garnishment of the debtor’s wages. This provision stands in marked contrast to several of the other provisions contained in chapter 906, which specifically provide that the failure to comply with those provisions may subject the person to whom the order applies to contempt of court proceedings, afine, damages, or other penalty. See General Statutes § 52-35lb (c) (failure to comply with discovery orders may subject person to contempt of court); General Statutes § 52-356b (d) (failure to comply with turnover order may subject person to contempt of court); General Statutes § 52-397 (failure to comply with order for examination of judgment debtor may subject him to fine, damages and capias); General Statutes § 52-399 (failure to comply with order for examination subjects debtor to contempt of court); General Statutes § 52-400b (failure to comply with certain other orders may subject person to contempt of court).
The overall statutory scheme contemplates that when a judgment creditor selects an instalment payment order as its method of enforcing a judgment, and the judgment debtor fails to make payments under the non-coercive payment order, the judgment creditor must pursue another approach to enforcement. General Statutes § 52-361a (a) provides for wage garnishment as an alternate method of enforcing the judgment. In this case, at the time when Judge Dean ceased making periodic payments to DAP Financial, garnishment could not be obtained against Judge Dean or against other governmental officials because the wages of such officials were made exempt from garnishment as a result of a decision of this court based upon public policy.4 The fact that Judge Dean’s wages were exempt from garnishment, however, did not operate so as to alter the method of operation of either § 52-356d or the overall *216statutory scheme. In other words, it remained the case that an instalment payment order under § 52-356d was still a noncoercive order, even with respect to a government official such as Judge Dean.5
Indeed, two legal experts testified before the review council that the order of payment entered pursuant to § 52-356d was not coercive but, rather, was designed for the protection of debtors like Judge Dean. Robert A. Slavitt, an attorney practicing for more than forty years and specializing in creditors rights, who represented the original lender, BankMart, at the time of Judge Dean’s default, testified in the language of laypersons6 as follows: “This statute [§ 52-356d] is essentially a judgment debtor protection device. If you go back, the statute really assumed its current form toward the end of the depression. ... At that time, people who couldn’t pay their bills could literally be put in jail. You’ve heard other witnesses talk about contempt, and you can be put in jail for contempt today if you don’t pay child support or things like that. But in the [1930s], you could be put in jail if you didn’t pay a judgment debt. And [as a result] all across the country . . . these types of debtor-protection statutes came into being.
“The scheme ... is . . . that the creditor is entitled to some protection. . . . Now, the debtor has a choice: pay the amount which the court said you’re able to pay or lose the protections which this statute has given to you. And the protections you lose are: your bank account can be garnished, your salary can be garnished, other assets which are not exempt under *217other statutes can be taken away from you and sold at public auction to pay the debt. Your real estate can be foreclosed. All of these things can happen to you if you don’t pay the amount which the court has found you’re able to pay.
“If the intent of [§ 52-365d] was to allow the creditor to enforce that order, the statute would not say it cannot be enforced by contempt, because that’s the easiest way to enforce the order. You don’t pay, go to jail. That’s what contempt does. The statute clearly is not designed for that. It’s not designed to require the debtor to pay.
“It’s designed to protect the debtor by saying to him, ‘You’ve had a chance to let a court decide what you can afford. If you pay that, this creditor cannot come bother you again forever. If the debt is $1 million and the court finds you can pay $100 a week, you can live for the next 85 years giving him $100 a week. That debt will never get paid, and [the creditor] can’t do anything else to collect it.
“That’s what the statute is designed to do and nothing else. It is a debtor-protection statute with enough provisions in it so that the debtor can’t turn around and abuse the creditor with the protection he just received.”
Zeisler, an attorney who had practiced for more than thirty years and also had specialized in creditor’s rights and who represented Judge Dean, confirmed the foregoing testimony of Slavitt.
In light of the noncoercive nature of an instalment payment order under § 52-365d, I do not agree that the failure to make periodic instalment payments constitutes a violation of canons 1 and 2 (a) of the code. Further, I fail to understand the rationale behind the review council’s conclusion that the failure to pay the order violated those canons. The review council found *218that the failure to pay the civil judgment upon which the instalment order was based did not support a finding of probable cause to believe that there had been a violation of canons 1 and 2 (a). It is illogical, therefore, to conclude that the failure to pay the noncoercive instalment order pertaining to that same judgment constitutes a violation of those canons.
Second, although Judge Dean intentionally did not make the seven weekly instalment payments, there is not a scintilla of evidence that he intended to violate the code. Indeed, he was acting on the good faith belief, based upon the advice of counsel, that he was not required to pay the instalment order. Judge Dean testified as to the reasons for his nonpayment as follows: “One, I couldn’t afford it. Number two, Mr. Zeisler, who is an expert in creditor’s rights, informed me that it was not an order and not to be concerned. Number three, Mr. Zeisler indicated [that the payments would constitute a preference in bankruptcy], and he assumed that I was going to file for bankruptcy, and [that DAP Financial would be required to return the payments to the bankruptcy estate] any way.”7
Third, there is not a case in this state and, indeed, not a case in any jurisdiction in this nation that has *219come to my attention, in which a judge’s failure to pay an instalment order with respect to a civil judgment has resulted in a violation of a Code of Judicial Conduct. The cases relied upon by the majority are inapposite to this case. Those cases indicate that a judge’s conduct must implicate him or her in some sort of wrongdoing in order to provide a basis for disciplinary action. In In the Matter of Glancey, 515 Pa. 201, 527 A.2d 997 (1987), it was the refusal by the judges involved to provide certain financial information required by law that resulted in their being warned that they would be subject to sanctions if they continued to refuse to provide the information. The judges’ refusal to file the required disclosure statements was based upon their assertion of their fifth amendment constitutional privilege against compulsory self-incrimination with respect to criminal matters. Id., 217-18. In In the Matter of Judicial Disciplinary Proceedings Against Staege, 165 Wis. 2d 21, 24, 476 N.W.2d 876 (1991), ajudge was found to have violated a section of the Code of Judicial Ethics that prohibited judges from indulging in “gross personal misconduct” as a result of the fact that he was twice found to be in contempt of court for refusing to remedy a situation on his property that was in violation of the county zoning ordinance. In In re Kading, 74 Wis. 2d 405, 246 N.W.2d 903 (1976), ajudge was sanctioned for repeatedly refusing to file a financial report with the state judicial commission as required by the Code of Judicial Ethics. The judge argued that the requirement that judges file financial disclosure statements was unconstitutionally overbroad, improper and violative of due process of law. The court determined, however, that the requirement was valid, and gave the judge an extension of time in which to comply. Id., 407. The judge’s continuing refusal to do so was properly determined to provide a basis for sanction. In In the Matter of Williams, 701 A.2d 825 (Del. Jud. 1997), ajudge was *220publicly censured and suspended for three months for failing timely to pay withholding taxes for his law firm’s employee payroll, for failing timely to pay property taxes, and for failing timely to pay approximately twenty-nine outstanding parking tickets, some of which were grossly delinquent. In these four cases, the conduct either violated a law or involved the failure to comply with a court order that carried with it a sanction for violation.
I agree that a judge should be held to a higher standard of conduct than the average person, and even a higher standard of conduct than the average professional person, in order to protect the integrity of the judiciary and the public confidence in that integrity. I also agree that a violation of the law is not necessary to find that a judge has created the appearance of impropriety or impugned the integrity of the judiciary so as to constitute a violation of canon 1 or canon 2 (a) of the code. When a judge is to be publicly censured, however, for personal conduct unrelated to the judge’s official responsibilities, duties or office, I believe that the conduct that provides the basis for the censure must either (1) contain an element of bad faith, (2) be immoral in nature, or (3) otherwise reflect adversely upon the impartiality or integrity of the judiciary or the public perception of the impartiality or integrity of the judiciary.
For example, in In the Matter of Dalessandro, 483 Pa. 431, 457, 397 A.2d 743 (1979), the Supreme Court of Pennsylvania considered “very serious questions” regarding the extent to which a judge could be disciplined “for conduct in one’s private life when that conduct has had no effect upon the individual’s conduct of his [or her] judicial office, and is not prohibited by law.” The court concluded that there was no basis for disciplining a married judge who carried on a lengthy affair with a married woman while in office because *221the conduct involved was private, and neither adultery, fornication nor criminal conversation any longer were prohibited by law in Pennsylvania. Id., 462; see also In re Kroger, 167 Vt. 1, 702 A.2d 64 (1997) (judge who knowingly made false statements under oath at hearing of association of county judges was properly sanctioned because, although conduct was not illegal, judicial dishonesty threatens public confidence in integrity of judiciary); compare In re Douglas, 135 Vt. 585, 382 A.2d 215 (1977) (although no bad faith found on part of judge, sanctions still appropriate because conduct could be interpreted as in violation of statute; judge used, for personal expenses, funds in Probate Court account that had accumulated as result of discounts court received from local newspaper when placing legal notices concerning estates in probate).
In my view, the conduct in this case does not violate either canon 1 or canon 2 (a) of the code and does not support the imposition of any sanction. The conduct was completely unrelated to the exercise of Judge Dean’s judicial duties, was not in violation of any law, did not contain an element of bad faith, was not immoral, and did not demonstrate disrespect for the law or the judiciary such as would tend to erode public confidence in the impartiality or integrity of the judiciary. To the contrary, Judge Dean acted under the good faith belief that his conduct was legal and otherwise appropriate.
Finally — and most importantly — even if the failure to pay an instalment order constitutes prohibited conduct under canons 1 and 2 (a), I disagree with the review council’s decision to impose a sanction because I believe that the review council acted too hastily under the circumstances. In light of the fact that Judge Dean conducted himself under the reasonable, good faith belief that the failure to make instalment payments did not constitute a violation of canons 1 and 2 (a), and in *222light of the fact that there is not one other reported case in this country in which such conduct has led to a judge’s being sanctioned, the review council should have allowed Judge Dean the opportunity to make the seven payments missed once it had determined that, under the code, instalment payment orders are coercive orders with respect to judges, unlike other citizens. See In the Matter of Glancey, supra, 515 Pa. 201 (respondent judges given thirty days to provide financial information required by Code of Judicial Ethics that they refused to provide earlier by attempting to assert fifth amendment privilege not to testify); In re Kading, supra, 74 Wis. 2d 410 (“[judge] can avoid even at this late date the imposition of any sanction whatsoever by complying with Rule 17”; court afforded judge twenty days after date of decision to comply with order requiring him to file financial information that he previously had refused to disclose). Instead of blemishing the otherwise impeccable reputation earned by Judge Dean over his many years of service, common decency required that he be given the opportunity to remedy the situation before a sanction was imposed. In view of the foregoing and, in recognition of the fact that it is this court’s ultimate responsibility to provide de novo review of the review council’s actions and conclusions; see In re Flanagan, supra, 240 Conn. 167; at the very least, I would remand this matter to the review council with direction to afford Judge Dean the opportunity to comply with the instalment payment order to the extent that he was found delinquent. If the order is complied with, no sanction should be imposed and the matter should be dismissed.
The majority, in footnote 21 of its opinion, decides that this court should not afford Judge Dean the opportunity to comply with the order by allowing him to pay the seven missed weekly instalment payments because: (1) that issue is “not before the court”; (2) Judge Dean *223“never sought such relief’; and (3) “throughout the proceedings, [he has] taken a position denying the code violation.” These arguments are simply incredible. The issue is, of course, before this court. We made it clear in In re Flanagan, supra, 240 Conn. 167 — and the majority apparently now forgets that it acknowledged this fact at the beginning of its opinion — that judicial discipline must be reviewed de novo by this court. Indeed, such review is constitutionally mandated. It makes no difference that Judge Dean did not seek such relief. In the very cases that the majority relies upon, the judge first was given the opportunity to comply in matters that were more important to the integrity of the judiciary than the payment of seven instalments of money to a creditor who did not initiate these proceedings. Finally, Judge Dean obviously did not contest the matters merely to save seven weekly instalment payments, but, rather, did so on the basis of principle. The cost to Judge Dean resulting from these proceedings is obviously far greater than the sum of the seven $250 instalment payments.
Accordingly, I dissent.

 In Prudential Mortgage & Investment Co. v. New Britain, 123 Conn. 390, 195 A. 609 (1937), this court decided that the salaries of state officials are not subject to garnishment “for the reason that ‘the salary of a public officer is a provision made by law for his maintenance and support during his term’ ” and as such is not property for garnishment purposes; id., 393; and because “interference by garnishee process with the [official’s] discharge of his duty constitutes in effect an interference with the state’s sovereign functions . . . [that] should not be permitted without definite direction from the legislature.” Id., 394. In 1997, after the events in this case had already occurred, the legislature amended General Statutes § 52-361a, which provides for wage executions, by adding subsection (k), which provides: “Notwithstanding any provision of law, the remedy provided by this section shall be available to any judgment creditor and the status of the defendant as an elected or appointed official of any branch of the government of this state may not be inteiposed as a defense.” See Public Acts 1997, No. 97-132, § 8.


 Judge G. Sarsfield Ford, the dissenting member of the review council who would have absolved Judge Dean in this matter, stated in his separate opinion that “Attorney Richard Zeisler testified [before the review council] that no more than ‘10 to 12 cents on the dollar’ was the consideration paid [by DAP Financial for the note] for, what he termed, the Vulture Trade.”


 See footnote 1 of this dissent.


 See footnote 1 of this dissent.


 It is not disputed that, were Judge Dean not a judge, he would have been free to choose not to pay the instalment payment order pursuant to § 52-356d without being subjected to any sort of penalty whatsoever, other than that his creditor would then acquire the right to pursue other remedies under chapter 906 of the General Statutes.


 Slavitt was requested to testify in nonlegalistic language because of the members of the review council who were not lawyers.


 Zeisler testified regarding the legal advice that he gave to Judge Dean as follows: “I said to [Judge Dean] that I did not feel that it was an enforceable order, nor that it was even an order in the sense of ordering; that it was a finding on the court’s part telling him that he could afford $250.
* ** *
“I stated to him that in the event he paid the $250 within ninety days of bankruptcy, it could be a preference. I also told him that I felt by making payments to one creditor, he was inviting an involuntary bankruptcy, because when one creditor gets information [that] another is being paid, the other creditors essentially become jealous, and that usually leads to bankruptcy .... [Furthermore, o]nce the wage execution was pending, I felt that the finding, the $250, no longer existed; that at this point, the only order that the court had that was outstanding was the order that his wages be garnished .... I said, ‘I don’t think there’s an order at this point. I think there’s a wage execution.’ ”